EDMONDS, J.
Wife moves for reconsideration of our opinion modifying the trial court’s property division in its dissolution judgment. 128 Or App 377, 875 P2d 1184 (1994). We allow reconsideration and modify our opinion, but adhere to it.
Wife correctly points out that we were inaccurate when we stated that she did not argue that she is entitled to share in the amount that the assets of the Conser Land and Cattle Company appreciated during the marriage. However, the fact remains that there is no persuasive evidence of the value of the company in 1978, when the parties were married. Without such evidence, we cannot determine the appreciated value of the company. The trial court included $20,000 of the value of the company in the marital estate. Based on the record before us, we agree with the trial court’s ruling.
Reconsideration allowed; opinion modified and adhered to as modified.